Title: William Robertson to William Strahan, 18 February 1765
From: Robertson, William
To: Strahan, William


Dear Sir
College of Edinr. Feby. 18th. 1765
Just now Mr. Balfour delivered to me your Letter of the 14th. and as the Post sets out in half an hour I must confine myself at present to that part of it which requires an immediate answer.
You may present my most respectful and affectionate compliments to Dr. Franklin and assure him that nothing can give me greater pleasure than to serve any Man of whom he thinks so well as to honour him with his Friendship. For my Own part I have implicit confidence in his Recommendation even of a Doctor of Divinity though Theology I believe is of all the Sciences the only one in which I suspect he is not perfectly sound. In order however to make the Thing go easily with our Senatus Academicus beg of him to write an Ostensible to me attesting the Literature and moral Character of Mr. Stiles and requesting the Degree of a Doctor in Divinity; and as soon as that comes to my hand, I shall call a Meeting and lay it before them and I have no doubt of returning him the Diploma in ten days after I get his Letter. If Mr. Stiles had his education in any University that Circumstance may be mentioned. If not the thing shall be done without it. I have time to say no more but that I am with great Truth Yours most affectionately
William Robertson
